DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim(s) 1-18 are pending in the instant application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: 
“…a coordinate measuring machine…”  in claim 1,
“…a calibration system…” in claim 1, 
“….computing device…” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“…a coordinate measuring machine…” as being a probe. [Par. 28; “…a coordinate measuring machine (CMM). The CMM includes a probe configured to measure the geometry of the calibration plate by measuring a plurality of measuring points…”] 
“…a calibration system…” as being an optical device such as but not limited to a camera [Par. 43; “…calibration system 42 may include an optical device, such as, but not limited to, a camera, configured to detect the fiducial marks on surface 320 of calibration plate 11….”] and 
“….computing device…” as being a processor [Par. 38; “…Computing device 24 includes at least one processing device (not shown in FIG. 1) and at least one memory device (not shown in FIG. 1) for executing instructions to operate DMLM system 10…”] 
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 15 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pieger (US 2021/0023622)
As Per Claim 1, Piegr discloses a method of calibrating in an additive manufacturing machine [abstract], the method comprising: 
positioning a calibration plate [Fig. 1b, #3] in a coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine… (coordinate measuring machine not shown in figures)”]; 
measuring, with the coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine…”]  a surface of the calibration plate [Fig. 1b, #3] at a plurality of measurement points [Par. 92; “…The setpoint positions X.sub.S1, Y.sub.S1, X.sub.S2, Y.sub.S2, X.sub.S3, Y.sub.S3 of the three retroreflectors 19a-c, which are specified to the control device 23…These positions are typically known, or, if necessary, can be determined before the calibration, for example, by measuring the construction platform 2 with the aid of a coordinate measuring machine before it is introduced into the processing machine 1.….”]; 
generating, with the coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine… (coordinate measuring machine not shown in figures)”], a correction field [Fig. 1b, #13] based at least in part on the plurality of measurement points [Par. 21; “…the construction platform and/or the preform is/are measured in a preceding step to determine the setpoint positions of the markings relative to the construction platform and/or the preform. The measurement can be carried out, for example, with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform….”; the reference clearly discloses that setpoint positions (correction field) are measured via the probe (coordinate measuring machine)]
 positioning the calibration plate [Fig. 1b, #3]  in the additive manufacturing machine [Fig. 1b, #15], the additive manufacturing machine [Fig. 1B, #15]  comprising a laser device [Fig. 1b, #6];
writing at least one fiducial mark on the surface of the calibration plate [Fig. 1b, #3; Par. 46 “…the markings are typically applied on the upper side of the construction platform or of the preform…”] using at least one laser beam [Fig. 1b, #6] generated by the laser device [Fig. 1b, #5; Par. 8; “…at least two markings, preferably at least three markings, for example, in the form of retroreflectors, which are applied on a construction platform and/or on a preform fixed to the construction platform, by a laser beam…”]  
positioning the calibration plate [Fig. 1b, #3] in a calibration system [Par. 15; “…a further scanner device (calibration system) can be provided in the processing machine for the triangulation, or for the triangulation laser…A camera-based structural evaluation can be used for the triangulation or the distance measurement…”];
 generating, with the calibration system [Par. 15; “…A camera-based structural evaluation can be used for the triangulation or the distance measurement…”] calibration data corresponding to the surface of the calibration plate [Fig. 1b, #3; Par. 15; “…A camera-based structural evaluation can be used for the triangulation or the distance measurement….”]
determining, with a computing device [Fig. 1B, #23], a corrected position for the at least one laser beam [Fig. 1b, #6] based at least in part on a comparison of the correction field to a position of the at least one fiducial mark. [Par. 44; “…a control device for determining deviations of the actual positions of the markings from setpoint positions of the markings and for correcting the positioning of the laser beam in the processing field and/or the position of the construction platform in the processing machine with the aid of the determined deviations….”]
aligning the at least one laser beam [Fig. 1, #6 ] based at least in part on the calibration data a corrected position of the at least one laser beam. [Par. 44; “…a control device for determining deviations of the actual positions of the markings from setpoint positions of the markings and for correcting the positioning of the laser beam in the processing field and/or the position of the construction platform in 
the processing machine with the aid of the determined deviations….”]
As Per Claim 2, Pieger discloses measuring the surface of the calibration plate [Fig. 1b, #3] comprises: 
contacting the plurality of measurement points on the surface of the calibration plate [Fig. 1b, #3] with a probe configured to measure the surface of the calibration plate. [Par. 21; “…with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform…”] 
As Per Claim 3, Pieger discloses generating, with the coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine…”], a surface profile of the surface of the calibration plate.  [Fig. 1b, #3; Par. 21; “…the construction platform and/or the preform is/are measured in a preceding step to determine the setpoint positions of the markings relative to the construction platform and/or the preform. The measurement can be carried out, for example, with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform….”]
As Per Claim 4, Pieger discloses measuring a reference point on the surface of the calibration plate [Fig. 1b, #3], wherein generating the surface profile comprises measuring the plurality of measurement points relative to the reference point. [Par. 21; “…With the aid of the positions of the markings relative to the construction platform/preform, it is possible to define the setpoint positions of the markings, which are used for the determination of the deviations as described herein, by using the known setpoint position or the setpoint location of the construction platform/preform relative to the coordinate system of the processing machine….”]
As Per Claim 5, Pieger discloses wherein generating the correction field comprises: 
Calculating a distance between a reference point and respective ones of the plurality of measurement points [Par. 80; “…deviations of the actual positions X.sub.P1, Y.sub.P1; X.sub.P2, Y.sub.P2 of the two retroreflectors 19a,b from the setpoint positions X.sub.PS, Y.sub.S1; X.sub.S2, Y.sub.S2, specified to the control device 23, of the two retroreflectors 19a,b are determined….”]; and 
Determining a correction factor for respective ones of the plurality of measurement points based at least in part on the distance between the reference point and respective ones of the plurality of measurement points. [Par. 80; “…an actual difference vector (X.sub.P1-X.sub.P2, Y.sub.P1-Y.sub.P2) between the actual positions X.sub.P1, Y.sub.P1; X.sub.P2, Y.sub.P2 of the two retroreflectors 19a,b and a setpoint difference vector (X.sub.S1-X.sub.S2, Y.sub.S1-Y.sub.S2) between the setpoint positions X.sub.S1, Y.sub.S1; X.sub.S2, Y.sub.S2 of the two retroreflectors 19a,b may be determined….”; the reference explicitly states that a “difference vector” (a factor) is determined from the deviation of the points measured to the set points.]
As Per Claim 6, Pieger discloses aligning the at least one laser beam [Fig. 1, #6] based at least in part on the correction factor for respective ones of the plurality of measurement points. [Par. 81-82; “…The lateral offset corresponds to the vector sum of the first difference vector (X.sub.P1-X.sub.S1, Y.sub.P1-Y.sub.S1) and the second difference vector (X.sub.P2-X.sub.S2, Y.sub.P2-Y.sub.S2) divided by the number of vectors (here: two)….the calibration may be carried out by suitably correcting the positions, or the position coordinates, which are specified to the control device 23 for the production of the three-dimensional component, for example, by adapting the coordinate system of the scanner device 11 to the coordinate system, rotated and/or displaced relative to the setpoint location, of the preform 3, i.e., to the actual positions X.sub.P1, Y.sub.P1; X.sub.P2, Y.sub.P2 of the two retroreflectors 19a,b….Error-free calibration or correction of the positioning of the laser beam 6 in the manner described above is possible…”; the reference explicitly discloses that the correction of the laser beam (6) is carried out via the calibration performed, which includes the vector measurement (factor) of the deviation from the measured points to the setpoints] 
As Per Claim 8, Pieger discloses reading the at least one fiducial mark on the surface of the calibration plate. [Fig. 1b, #3; Par. 44; “…a control device for determining deviations of the actual positions of the markings from setpoint positions of the markings and for correcting the positioning of the laser beam in the processing field and/or the position of the construction platform in the processing machine with the aid of the determined deviations….”]
	As Per Claim 9, Pieger discloses all limitations of the invention except writing a plurality of fiducial marks on the surface of the calibration plate. [Fig. 1b, #3; Par. 8; “…at least two markings, preferably at least three markings, for example, in the form of retroreflectors, which are applied on a construction platform and/or on a preform fixed to the construction platform, by a laser beam…”]  
As Per Claim 15, Piegr discloses a method of calibrating in an additive manufacturing machine [abstract], the method comprising: 
positioning a calibration plate [Fig. 1b, #3] in a coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine… (coordinate measuring machine not shown in figures)”]; 
measuring, with the coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine…”]  a surface of the calibration plate [Fig. 1b, #3] at a plurality of measurement points [Par. 21; “…the construction platform and/or the preform is/are measured in a preceding step to determine the setpoint positions of the markings relative to the construction platform and/or the preform. The measurement can be carried out, for example, with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform….”]]; 
generating, with the coordinate measuring machine [Par. 92; “…measuring the construction platform 2 with the aid of a coordinate measuring machine… (coordinate measuring machine not shown in figures)”], a correction field based at least in part on the plurality of measurement points [Par. 21; “…the construction platform and/or the preform is/are measured in a preceding step to determine the setpoint positions of the markings relative to the construction platform and/or the preform. The measurement can be carried out, for example, with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform….”; the reference clearly discloses that setpoint positions (correction field) are measured via the probe (coordinate measuring machine)]
 positioning the calibration plate [Fig. 1b, #3]  in the additive manufacturing machine [Fig. 1b, #15], the additive manufacturing machine [Fig. 1B, #15]  comprising a laser device [Fig. 1b, #6];
positioning the calibration plate [Fig. 1b, #3] in a calibration system [Par. 15; “…a further scanner device (calibration system) can be provided in the processing machine for the triangulation, or for the triangulation laser…A camera-based structural evaluation can be used for the triangulation or the distance measurement…”];
 generating, with the calibration system [Par. 15; “…a further scanner device (calibration system) can be provided in the processing machine for the triangulation, or for the triangulation laser…A camera-based structural evaluation can be used for the triangulation or the distance measurement…”] , calibration data corresponding to the surface of the calibration plate [Fig. 1b, #3]
determining, with a computing device, a corrected position for the at least one laser beam based at least in part on a comparison position of the correction field to the at least one fiducial mark
aligning the at least one laser beam [Fig. 1, #6 ] based at least in part on the calibration data a corrected position of the at least one laser beam. [Par. 57; “… scanner device for aligning a further laser beam with a further processing field, which is formed in the processing chamber, and the and/or a further control device (of the further scanner device or of a further irradiation device) is configured, to determine the distance, to align the further laser beam of the further scanner device with the marking, and to determine the distance by triangulation with the aid of a separation of the scanner device from the further scanner device…”], 
position a build plate [Fig. 1b, #3]  in the additive manufacturing machine [Fig. 1b, #15] and spreading a powdered build material on the build plate [Par. 67; “…a height-adjustable construction platform 2, on which powder layers can be applied in order to construct the three-dimensional component layerwise…”], 
generating at least one laser beam [Fig. 1b, #6] from the laser device [Fig. 1b, #5] and directing the at least one laser beam [Fig. 1b, #6] onto the powdered build material [Par. 68; “…For the irradiation of the powder layers, the processing machine 1 includes an irradiation device 4, which includes a laser source 5 in the form of a fiber laser for generating a laser beam 6, which is guided by a fiber optic cable 7 and a collimation device 8 onto a deflection mirror 9….”]
As Per Claim 16, Piegr discloses measuring the surface of the calibration plate [Fig. 1b, #3] at a plurality of measurement points. [Par. 92; “…The setpoint positions X.sub.S1, Y.sub.S1, X.sub.S2, Y.sub.S2, X.sub.S3, Y.sub.S3 of the three retroreflectors 19a-c, which are specified to the control device 23, depend of course not only on the setpoint position and the setpoint alignment of the construction platform 2, but also on their (fixed) positions relative to the construction platform 2. These positions are typically known, or, if necessary, can be determined before the calibration, for example, by measuring the construction platform 2…”]
As Per Claim 17, Peigr discloses wherein measuring the surface of the calibration plate [Fig. 1b, #3] comprises: 
contacting the plurality of measurement points on the surface of the calibration plate [Fig. 1b, #3] with a probe configured to measure the surface of the calibration plate. [Par. 21; “…with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform…”]
As Per Claim 18, Piegr discloses generating a surface profile of the surface of the calibration plate. [Fig. 1b, #3; Par. 21; “…the construction platform and/or the preform is/are measured in a preceding step to determine the setpoint positions of the markings relative to the construction platform and/or the preform. The measurement can be carried out, for example, with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform….”]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pieger (US 2021/0023622)
As Per Claim 12, Peiger discloses position the calibration plate in the coordinate measuring machine comprises: 
Positioning the calibration plate [Fig. 1b, #3] on at fixing pins [Par. 45; “…The preform can be fixed (releasably) to the construction platform in various ways, for example by clamping, by a latching connection, by fixing pins that are fitted into bores of the construction platform…”] defining a part of the coordinate measuring machine [Par. 21; “…with the aid of a coordinate measuring machine, such as a probe that is used to sense the setpoint positions on the surface of the construction platform and/or of the preform…”], the fixing pins configured to interface with the calibration plate. [Par. 45; “…The preform can be fixed (releasably) to the construction platform in various ways, for example by clamping, by a latching connection, by fixing pins that are fitted into bores of the construction platform…”; the reference explicitly discloses that a probe is used to measure coordinates of the construction platform and further expounds that said construction platform (calibration plate) have bores in which fixing pins are placed into. Thus, it is inherently that while measuring the coordinates of the construction platform (calibration plate), that it is fixed to the system via fixing pins, as detailed in the reference]
Pieger does not explicitly states that there are at least three pins. 
However, as decided by the courts, “…"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144.05 (II)] That is, in this instance, the prior art already discloses using a plurality of fixing pins to secure the calibration plate [Fig. 1b, #3], and that coming to the conclusion that at least three pins out of said plurality of fixing pins would have been a result of routine Experimentation, as the prior art directly discloses the benefits of the fixing pins in order to ensure the calibration plate is fixed reliably and promote accurate alignment. [Par. 45] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fixing pins as taught by Peiger to further include positioning the calibration plate on at least three fixing pins to ensure the plate is fixed reliably and promote accurate alignment. [Par. 45] 
As Per Claim 13, Peiger discloses positioning the calibration plate [Fig. 1b, #3] on fixing pins [Par. 45; “…The preform can be fixed (releasably) to the construction platform in various ways, for example by clamping, by a latching connection, by fixing pins that are fitted into bores of the construction platform…”] defining a part of the additive manufacturing machine [Fig. 1b, #15], the at least three second pins configured to interface with the calibration plate [Fig. 1b, #3; Par. 45; “…The preform can be fixed (releasably) to the construction platform in various ways, for example by clamping, by a latching connection, by fixing pins that are fitted into bores of the construction platform…”]
Peiger does not explicitly disclose at least three second fixing pins. 
However, as decided by the courts, “…mere duplication of parts has no patentable significance unless a new and unexpected result is produced…” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) [MPEP 2144.04 IV] That is, in the instance of the prior art, the reference already discloses using a plurality of fixing pins [Par. 45] in order to secure the calibration plate (3; Par 45), and that duplication of said fixing pins would have easily been a result of mere duplication of already existing fixing pins, for the benefit of ensuring the calibration plate is fixed reliably and promote accurate alignment. [Par. 45]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fixing pins as taught by Peiger to further include positioning the calibration plate on at least three second pins to ensure the calibration plate is fixed reliably and promote accurate alignment. [Par. 45]
As Per Claim 14, Pieger discloses writing the at least one fiducial mark [Par. 8; “…at least two markings, preferably at least three markings, for example, in the form of retroreflectors, which are applied on a construction platform and/or on a preform fixed to the construction platform, by a laser beam…”]  on the surface of the calibration plate [Fig. 1b, #3] while the calibration plate is positioned on the fixing pins. [Par. 45; “…The preform can be fixed (releasably) to the construction platform in various ways, for example by clamping, by a latching connection, by fixing pins that are fitted into bores of the construction platform…”] 
Peiger does not explicitly disclose at least three second fixing pins. 
However, as decided by the courts, “…mere duplication of parts has no patentable significance unless a new and unexpected result is produced…” In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) [MPEP 2144.04 IV] That is, in the instance of the prior art, the reference already discloses using a plurality of fixing pins [Par. 45] in order to secure the calibration plate (3; Par 45), and that duplication of said fixing pins would have easily been a result of mere duplication of already existing fixing pins, for the benefit of ensuring the calibration plate is fixed reliably and promote accurate alignment. [Par. 45]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fixing pins as taught by Peiger to further include positioning the calibration plate on at least three second pins to ensure the calibration plate is fixed reliably and promote accurate alignment. [Par. 45]
Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Pieger (US 2021/0023622) in further view Higashi (US 2010/0176539)
As Per Claim 10, Pieger discloses all limitations of the invention except wherein positioning the calibration plate in the coordinate measuring machine comprises: 
Positioning the calibration plate on a second flat surface of the coordinate measuring machine.
Higashi, much like Crear, pertains to three dimensionally manufacturing an object. [abstract] 
Higashi discloses positioning the calibration plate [Fig. 2, #4] on a first flat surface [Fig. 2, #23].
Higashi discloses the benefits of the second flat surface in that it heat due to the beams may disperse into the second flat surface so that it is not difficult to create the mark due to unwanted increase temperature. [Par. 28] 
Therefore, it would have been obvious to one with ordinary skill in the art to combine the teachings of the calibration plate and coordinate measuring machine in view of the second flat surface as taught by Higashi to further include wherein positioning the calibration plate in the coordinate measuring machine comprises, positioning the calibration plate on a second flat surface of the coordinate measuring machine to disperse heat generated by the laser beams into the second flat surface so that it is not difficult to create the mark due to unwanted increase temperature. [Par. 28]
As Per Claim 11, Peiger discloses wherein position the calibration plate [Fig. 1b, #3] in the additive manufacturing machine [Fig. 1b, #15] comprises: 
Positioning the calibration plate [Fig. 1, #b, #3] on a second flat surface [Fig. 1b, #2] of the additive manufacturing machine. [Fig. 1b, #15] 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pieger (US 2021/0023622) in view of Paetz (US 2016/0339542)
As Per Claim 7, Pieger discloses all limitations of the invention except the plurality of measurement points are arranged in a grid pattern on the surface of the calibration plate.
Paetz, much like Pieger, pertains to an additive manufacturing apparatus to selective dispense material. [abstract] 
Paetz discloses the plurality of measurement points are arranged in a grid pattern on the surface of the calibration plate. [Claim 1; “….wherein the laser can be controlled and activated by the control unit according to the respective manufacturing grid…”] 
Paetz discloses the benefits of the grid pattern in that it ensures a quick an accurate layered manufacturing of three-dimensional work pieces. [Par. 16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the measurement points as taught by Peiger in view of the grid pattern as taught by Paetz to further include the plurality of measurement points are arranged in a grid pattern on the surface of the calibration plate to ensure a quick an accurate layered manufacturing of three-dimensional work pieces. [Par. 16]
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
Applicant asserts that the claim limitations in the claim does not use the term “means” or “steps” and as such, the claim interpretations under 35 U.S.C. 112(f) are unwarranted. 
The examiner respectfully disagrees. As stated above “…The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function..”. 
In this particular instance, the absence of structure defining the claim limitations “…a coordinate measuring machine…”, “…a calibration system…” and a “…computing device…” warrants the interpretations under 112(f) as there is not sufficient structure recited that performs the recited function. 
Applicant further asserts that Pieger does not disclose “measuring, with the coordinate measuring machine, a surface of the calibration plate at a plurality of measurement points”. Applicant asserts that Pieger does not take measurements of a surface of a calibration plate, and rather, utilizes predetermined set point positions and a triangulation laser to determine the correction of the positioning of the laser beam 6 to take a tilt into account. 
The examiner respectfully disagrees. The reference explicitly states “….an irradiation device having a scanner device for positioning a laser beam in a processing field, a processing chamber, in which a processing field is formed and which includes a construction platform for the application of the powder layers, at least two markings, e.g., in the form of retroreflectors, which are applied on the construction platform and/or on a preform fixed to the construction platform, a detector for detecting laser radiation which is reflected by the markings back into the scanner device during the sweeping of the markings with the laser beam, ….” (Par. 44) That is, said markings, which are used to determine the measuring points as stated in “…The setpoint positions X.sub.S1, Y.sub.S1, X.sub.S2, Y.sub.S2, X.sub.S3, Y.sub.S3 of the three retroreflectors 19a-c, which are specified to the control device 23…These positions are typically known, or, if necessary, can be determined before the calibration, for example, by measuring the construction platform 2 with the aid of a coordinate measuring machine before it is introduced into the processing machine 1…” (Par. 92) are applied directly onto the construction platform/preform and are not predetermined markings. 
The applicant further asserts that the claimed correction field does not correspond to Pieger’s setpoint positions because the claimed correction field is generated based on at least on a plurality of measurements taken from the surface of a calibration plate. 
The examiner respectfully disagrees. As stated above, the markings are created directly on the surface of the construction platform/preform, in which setpoint measurements are taken based on said markings . 
Applicant further asserts that the fiducial mark on the surface as taught by Pieger does not correspond to the fiducial mark in the instant application, as Pieger relates said fiducial mark as being retroreflectors. 
The examiner respectfully disagrees. The claim merely recites that the instant application writes fiducial marks on a surface of the calibration plate generated by using a laser beam, in which the prior art explicitly states “…These methods include sweeping at least two markings, preferably at least three markings, for example, in the form of retroreflectors, which are applied on a construction platform and/or on a preform fixed to the construction platform, by a laser beam…” (Par. 8), in which fiducial is defined as “taken as standard or reference” (https://www.merriam-webster.com/dictionary/fiducial ; accessed 10/03/2022) Nothing bars said retroreflector markers created by a laser as not being taken a “Standard or reference” mark. 
Applicant asserts that the computing device in the prior art differs from the instant application as the computing device in the prior art does not and cannot teach or suggest determining a corrected position for the at least on laser beam based at least in part on a comparison of the corrected position, because the prior art does not teach the measuring the surface claimed correction field and a fiducial mark. 
The examiner respectfully disagrees, as the prior art explicitly states fiducial marks (explained above). The prior art also explicitly states that the control device corrects deviations of the laser beam based on the at least one fiducial mark [Par. 44].
 Applicant asserts that because comparing predetermined setpoints to the positions of the retroreflectors, it does not determine a corrected position of the at leaser one laser, as claimed, without providing explicit evidence from the prior art to support such assertions. Contrary to applicant’s assertions, the set point created are not predetermined as also explained above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KASANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761


/ERIN E MCGRATH/Primary Examiner, Art Unit 3761